DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 08/06/2021 has been entered:
Claim 1, 2, 4 – 7, 9 and 10 remain pending in the application;
Claim 1, 4 – 6, 9 and 10 are amended;
Claim 3 and 8 are cancelled.

Applicant’s amendments filed on 08/06/2021 overcome each and every 112 claim rejections set forth in the Non-Final Office Action mailed on 05/12/2021. The corresponding 112 claim rejections are withdrawn.
However, applicant’s amendments introduce new grounds of 112 claim rejections (see detail in later 112 rejections).


Response to Arguments
Applicant’s arguments with respect to the rejections to claim 1 – 10 under 35 U.S.C. 103 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the 103 rejection to independent claim 1 and 6, applicant amended the claim to include limitations “generating a profile representing the signal intensity at each position in SI direction of the navigator region” and amended limitations “first body site” to “liver”, “second body site” to “lung”. Applicant submitted on p.7 – 8 that “Paragraph 0093 of Iwadate refers to determining the gradient polarity$ corresponding to the high-signal substance which is liver and not lung as in the pending claim” and “in Fig. 2A Du discloses a frequency domain navigator profile which is not the same as intensity profile in the pending claims.”
Applicant’s arguments have been fully considered but they are moot in view of new grounds of rejection for the following reasons.
First, the navigator echo profile as shown in Fig.2 of Du is same as the navigator echo profile as claimed in the amendments. It is commonly known design in MRI that Z (or SI) direction is usually frequency encoded by gradient coil. It is typical process to Fourier Transform the readout data into frequency domain where different frequency component represents different position along Z (or SI) direction. This is basic design in MRI.
Second, since applicant’s amendments change the scope of claims, new reference Brau et al. (Evaluation of Coil Selection Algorithms for Body Navigators; 
Thus, applicant’s arguments regarding the rejection to independent claim 1 and 6 have been fully considered but they are moot in view of new grounds of rejection.

Regarding the rejection to all corresponding dependent claims, applicant’s remarks submitted on p.8 rely exclusively on the supposed deficiencies with the rejection of parent claim 1 and 6. These remarks are moot for the same reasons detailed above.

Overall, applicant’s remarks on p.6 – 9 have been fully considered but they are moot in view of new grounds of rejection. The amendment results in new grounds of rejection. THIS ACTION IS MADE FINAL.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation "the first body site" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 2 recites the limitation "the second body site" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the first body site" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim 7 recites the limitation "the second body site" in lines 1 – 2.  There is insufficient antecedent basis for this limitation in the claim.

Therefore, claim 2 and 7 are rejected under 35 U.S.C. 112(b) as being indefinite.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate et al. (US 2010/0171497 A1; published on 07/08/2010) (hereinafter "Iwadate") in view of Brau et al. (Evaluation of Coil Selection Algorithms for Body Navigators; published on 05/11/2012) (hereinafter “Brau”) and Du et al. (US 6,275,720 B1; published on 08/14/2001) (hereinafter "Du").

Regarding claim 1, Iwadate teaches a method ("FIG. 8 is a flowchart illustrating an example of operation of the MRI apparatus in this embodiment during imaging." [0090]) comprising:
acquiring, by a receiver coil that comprises a plurality of channels, magnetic resonance (MR) signals generated from a navigator region ("At Step ST1, the control unit 31 executes pre-scan to carry out a navigator sequence once or more and the coil element selection unit 321 acquires MR signals from the navigator area NA received at the individual coil elements 241 to 248." [0091]) including a liver and a lung ("... the navigator area NA includes a region of interest and a high-signal substance ... and a low-signal substance ... equivalent to the liver 402 substantially composed of a high-signal substance ... equivalent to the lung 401 substantially composed of a low-signal substance." [0073]);
for each channel of the plurality of channels ("… generates an intensity profile with respect to the MR signal from each coil element acquired at Step ST1." [0092]):
generating a profile representing the signal intensity at each position ("FIG. 5 illustrates an example of the intensity profile of each coil element. The intensity profiles 241P to 248P respectively correspond to the coil elements 241 to 248 in this embodiment. In each intensity profile, the horizontal axis is taken for coordinate number indicating a position in the +z direction ..." [0072]) in SI direction of the navigator region ("This direction is a direction in which the coordinate number in the z direction is increased and corresponds to the head-tail direction of the subject 40 in this embodiment." [0075]; here z direction is SI direction by definition);

determining a sum of signal intensities in the first region corresponding to the liver ("... with respect to the intensity profiles generated at Step ST2: it determines the gradient polarity of the profile line corresponding to the high-signal substance in the predetermined direction from the high-signal substance to the low-signal substance." [0093]; "For the representative value of signal intensity, for example, the signal intensity ... sum total (area) …" [0084]; to calculate the gradient polarity, the sum total of signal intensity in the high-signal substance is inherently calculated);
determining a sum of signal intensities in another region ("... with respect to the intensity profiles generated at Step ST2: it determines the gradient polarity of the profile line corresponding to the high-signal substance in the predetermined direction from the high-signal substance to the low-signal substance." [0093]; "For the representative value of signal intensity, for example, the signal intensity ... sum total (area) …" [0084]; to calculate the gradient polarity, the sum total of signal intensity in the other region is inherently calculated);

selecting the channel for determining an edge of the first region in response to the sum of signal intensities in the first region being greater than the sum of signal intensities in the other region ("… a second coil element that received an MR signal on which the intensity profile highest in maximum signal intensity is based among the intensity profiles with the gradient polarity facing downward. In case of the example in FIG. 5, the intensity profiles 241P and 243P are selected." [0102]; see Fig.5, the gradient polarity is mathematically equal to the high sum value in first region and low sum value in second region).
Although Iwadate fails to explicitly teach calculation the sum of signal intensities in the second region corresponding to the lung, and also fails to explicitly teach the limitation “not selecting the channel for determining the edge of the first region in response to the sum of signal intensities in the first region being equal to or less than the sum of signal intensities in the second region”, Iwadate teaches the inherent fundamental intensity profile characteristic of regions covering lung, liver and diaphragm ("The navigator area is so set that it embraces a region of interest moving with biological movement of the subject 40 and a high-signal substance and a low-signal substance sandwiching this region of interest therebetween." [0057]), it is inherent knowledge that 
In addition, in the same filed of endeavor, Brau teaches determining a sum of signal intensities in the first region corresponding to the liver; determining a sum of signal intensities in the second region corresponding to the lung; comparing the sum of signal intensities in the first region with the sum of signal intensities in the second region (“The matched filter used a 256-point template, based on an ideal navigator signal profile centered on the diaphragm with dark lung signal transitioning rapidly to bright liver signal {Fig. 1} … The correlation y between the received navigator signal x and the template h was computed as a function of displacement n for each coil according to: y[n] = ∑k h[n-k]x[k].” Page 3404, Methods; the matching process is equivalent to the comparing of the sum of intensities in two different zones, since the template has the property of two different sum values in two different zones; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 {1976}; Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 {1969}; Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 {1950}. See MPEP 2143; in this case, comparing sum valued is a predictable variation of the matching process, because both processes are relying on the same basic concept that in MRI, liver is a high signal region while lung is a low signal region, this basic concept is known In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144); 
selecting the channel for determining an edge of the first region in response to the sum of signal intensities in the first region being greater than the sum of signal intensities in the second region; and not selecting the channel for determining the edge of the first region in response to the sum of signal intensities in the first region being equal to or less than the sum of signal intensities in the second region (“A subset of coils exhibiting the peak correlation over all n was selected for navigator processing. Correlation of the navigator with the template over n serves to emphasize coils exhibiting the desired signal profile …” Page 3407, Methods; here the desired signal profile is the high signal in liver region and low signal in lung region as shown in Fig.1).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coil selection as taught by Iwadate with the coil selection as taught by Brau. Doing so would make it possible that “the localized coil sensitivity can be exploited to enhance the prominence of desired features in the navigator signal as well as reduce real-time computation requirements” (see Brau; Page 3407, Introduction). 
In addition, in the same field of endeavor, Du teaches the undesirable components in the intensity profile ("Profile 44 has regions 46 and 48 which represent the lung and liver of a patient, respectively. However, profile 44 also has regions 50 and 
Based on the desirable intensity profile characteristic of the region of interest as taught by Iwadate and the undesirable intensity profile characteristic as taught by Du, it would be obvious to one with ordinary skill in the art to not select the channel which does not have the desirable intensity profile characteristic introduced by other anatomic structures due to coil positions. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coil selection as taught by Iwadate with the teaching of undesirable intensity profile as taught by Du. Doing so would make it possible to provide "a more efficient and accurate method for measuring absolute positional displacements in a navigator echo MR imaging technique" (see Du, Col.3, Ln.14 - 54).

Regarding claim 2, Iwadate in view of Brau and Du teaches all claim limitations, as applied in claim 1, and Iwadate further teaches wherein the first body site and the second body site are in motion ("… it embraces a region of interest moving with biological movement of the subject 40 and a high-signal substance and a low-signal substance sandwiching this region of interest therebetween. The high-signal substance 

Regarding claim 6, Iwadate teaches a magnetic resonance imaging (MRI) apparatus ("FIG. 1 illustrates the configuration of the MRI apparatus {Magnetic Resonance Imaging apparatus} 1 in this embodiment." [0038]) comprising:
a receiver coil that comprises a plurality of channels ("The RF phased-array coil unit 24 is a multi-channel coil including multiple coil elements. In this embodiment, as illustrated in FIG. 2, it is comprised of eight coil elements 241 to 248." [0049]), wherein the receiver coil is configured to acquire magnetic resonance (MR) signals generated from a navigator region ("At Step ST1, the control unit 31 executes pre-scan to carry out a navigator sequence once or more and the coil element selection unit 321 acquires MR signals from the navigator area NA received at the individual coil elements 241 to 248." [0091]) including a liver and a lung ("... the navigator area NA includes a region of interest and a high-signal substance ... and a low-signal substance ... equivalent to the liver 402 substantially composed of a high-signal substance ... equivalent to the lung 401 substantially composed of a low-signal substance." [0073]); and
a control unit ("… the operation console unit 3 includes the control unit {scan execution unit} 31, a data processing unit {signal processing unit} 32 …" [0052]) configured to, for each channel of the plurality of channels ("… generates an intensity 
generating a profile representing the signal intensity at each position ("FIG. 5 illustrates an example of the intensity profile of each coil element. The intensity profiles 241P to 248P respectively correspond to the coil elements 241 to 248 in this embodiment. In each intensity profile, the horizontal axis is taken for coordinate number indicating a position in the +z direction ..." [0072]) in SI direction of the navigator region ("This direction is a direction in which the coordinate number in the z direction is increased and corresponds to the head-tail direction of the subject 40 in this embodiment." [0075]; here z direction is SI direction by definition);
set a position of a border between a first region corresponding to the liver and a second region corresponding to the lung ("At this time, the position detection unit 322 carries out the following processing based on the MR signal from the navigator area NA received at the coil element selected at Step ST6: it detects the position of the diaphragm 403 …" [0097]; "... the navigator area NA includes a region of interest and a high-signal substance, where the signal intensity is relatively high, and a low-signal substance, where the signal intensity is relatively low, sandwiching the region of interest therebetween." [0073]; diaphragm 403 is the border between liver and lung);
determine a sum of signal intensities in the first region corresponding to the liver ("... with respect to the intensity profiles generated at Step ST2: it determines the gradient polarity of the profile line corresponding to the high-signal substance in the predetermined direction from the high-signal substance to the low-signal substance." [0093]; "For the representative value of signal intensity, for example, the signal intensity 
determine a sum of signal intensities in another region ("... with respect to the intensity profiles generated at Step ST2: it determines the gradient polarity of the profile line corresponding to the high-signal substance in the predetermined direction from the high-signal substance to the low-signal substance." [0093]; "For the representative value of signal intensity, for example, the signal intensity ... sum total (area) …" [0084]; to calculate the gradient polarity, the sum total of signal intensity in the other region is inherently calculated);
compare the sum of signal intensities in the two different regions ("… it determines the gradient polarity of the profile line corresponding to the high-signal substance in the predetermined direction from the high-signal substance to the low-signal substance." [0093]; the gradient polarity is a calculation involving subtraction of two values which is mathematically equal to the comparison of two sum total intensity values);
select the channel for determining an edge of the first region in response to the sum of signal intensities in the first region being greater than the sum of signal intensities in the other region ("… a second coil element that received an MR signal on which the intensity profile highest in maximum signal intensity is based among the intensity profiles with the gradient polarity facing downward. In case of the example in FIG. 5, the intensity profiles 241P and 243P are selected." [0102]; see Fig.5, the gradient polarity is mathematically equal to the high sum value in first region and low sum value in the other region).

In addition, in the same filed of endeavor, Brau teaches to: determine a sum of signal intensities in the first region corresponding to the liver; determine a sum of signal intensities in the second region corresponding to the lung; compare the sum of signal intensities in the first region with the sum of signal intensities in the second region (“The matched filter used a 256-point template, based on an ideal navigator signal profile centered on the diaphragm with dark lung signal transitioning rapidly to bright liver signal {Fig. 1} … The correlation y between the received navigator signal x and the template h was computed as a function of displacement n for each coil according to: y[n] = ∑k h[n-k]x[k].” Page 3404, Methods; the matching process is equivalent to the comparing of the sum of intensities in two different zones, since the template has the property of two different sum values in two different zones; all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 {1976}; Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 {1969}; Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 {1950}. See MPEP 2143; in this case, comparing sum valued is a predictable variation of the matching process, because both processes are relying on the same basic concept that in MRI, liver is a high signal region while lung is a low signal region, this basic concept is known in the art and is explicitly evidenced by both Iwadate [0093] and Brau [Page 3404] Fig.1; “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144); 
select the channel for determining an edge of the first region in response to the sum of signal intensities in the first region being greater than the sum of signal intensities in the second region; and not selecting the channel for determining the edge of the first region in response to the sum of signal intensities in the first region being equal to or less than the sum of signal intensities in the second region (“A subset of coils exhibiting the peak correlation over all n was selected for navigator processing. Correlation of the navigator with the template over n serves to emphasize coils exhibiting the desired signal profile …” Page 3407, Methods; here the desired signal profile is the high signal in liver region and low signal in lung region as shown in Fig.1).

In addition, in the same field of endeavor, Du teaches the undesirable components in the intensity profile ("Profile 44 has regions 46 and 48 which represent the lung and liver of a patient, respectively. However, profile 44 also has regions 50 and 52, which represent undesirable anatomic structures and which thereby introduce absolute position displacement measurement errors." Col.5, Ln.35 - 53; see Fig.2A).
Based on the desirable intensity profile characteristic of the region of interest as taught by Iwadate and the undesirable intensity profile characteristic as taught by Du, it would be obvious to one with ordinary skill in the art to not select the channel which does not have the desirable intensity profile characteristic introduced by other anatomic structures due to coil positions. "[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom." In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968). See MPEP 2144.
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the coil selection as taught by Iwadate with the teaching of undesirable intensity profile as taught by Du. Doing so would make 

Regarding claim 7, Iwadate in view of Brau and Du teaches all claim limitations, as applied in claim 6, and Iwadate further teaches wherein the first body site and the second body site are in motion ("… it embraces a region of interest moving with biological movement of the subject 40 and a high-signal substance and a low-signal substance sandwiching this region of interest therebetween. The high-signal substance cited here is a substance from which an MR signal is detected with relatively high intensity and the low-signal substance is a substance from which an MR signal is detected with relatively low intensity." [0057]; "… the high-signal substance is the liver 402, and the low-signal substance is the lungs 401." [0075]).


Claim 4, 5, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Iwadate in view of Brau and Du, as applied in claim 1 and 6 respectively, and further in view of Rivard (US 8,971,637 B1; filed on 07/16/2012).

Regarding claim 4, Iwadate in view of Du teaches all claim limitations, as applied in claim 1, and Iwadate further teaches for each channel of the plurality of channels ("… generates an intensity profile with respect to the MR signal from each coil element acquired at Step ST1." [0092]):

Iwadate fails to explicitly teach setting the position of the border at a position where the signal intensity in the profile changes drastically.
However, in the same field of endeavor, Rivard teaches setting the position of the border at a position ("Thus, in an edge detection system, once an image is acquired and a portion of this image is selected for analysis to identify an edge therein, a specific edge detection algorithm is applied by the computing unit to the selected portion." Col.8, Ln.56 - 67) where the signal intensity in the profile changes drastically ("… in a case where the intensity profile curve portion that represents the edge transition is relatively sharp, it may be desirable when locating the limits of the edge to further narrow these limits up to a point where contrast on the intensity profile drastically changes for greater precision, as discussed above." Col.17, Ln.66 - Col.18, Ln.18).
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the edge detection as taught by Iwadate with the edge detection as taught by Rivard. Doing so would make it possible to identify an edge "for greater precision" (see Rivard; Col.17, Ln.66 - Col.18, Ln.18).

Regarding claim 5, Iwadate in view of Brau and Du teaches all claim limitations, as applied in claim 1, and Iwadate further teaches for each channel of the plurality of 
combining the profiles of the selected channels to obtain a composite profile ("Then the MR signal received at the first coil element and the MR signal received at the second coil element are synthesized to generate a signal." [0102]); and
detecting the edge of the first region at a position ("… first, the position za corresponding to the position of the region of interest, or the diaphragm 403, is determined … the position of the diaphragm 403 is detected in any one intensity profile using the edge detection method …" [0083]; "Then the position of the region of interest, such as the diaphragm, may be detected based on this synthesized signal." [0102]).
Iwadate fails to explicitly teach detecting the edge of the first region at a position where the signal strength in the composite profile changes drastically.
However, in the same field of endeavor, Rivard teaches detecting the edge of the first region at a position ("Thus, in an edge detection system, once an image is acquired and a portion of this image is selected for analysis to identify an edge therein, a specific edge detection algorithm is applied by the computing unit to the selected portion." Col.8, Ln.56 - 67) where the signal strength in the composite profile changes drastically ("… in a case where the intensity profile curve portion that represents the edge transition is relatively sharp, it may be desirable when locating the limits of the edge to further narrow these limits up to a point where contrast on the intensity profile drastically changes for greater precision, as discussed above." Col.17, Ln.66 - Col.18, Ln.18).
 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the edge detection as taught by 

Regarding claim 9, Iwadate in view of Brau and Du teaches all claim limitations, as applied in claim 6, and Iwadate further teaches wherein the control unit ("… the operation console unit 3 includes the control unit {scan execution unit} 31, a data processing unit {signal processing unit} 32 …" [0052]) is further configured to, for each channel of the plurality of channels ("… generates an intensity profile with respect to the MR signal from each coil element acquired at Step ST1." [0092]):
set the position of the border at a position ("… first, the position za corresponding to the position of the region of interest, or the diaphragm 403, is determined …  the position of the diaphragm 403 is detected in any one intensity profile using the edge detection method …" [0083]).
Iwadate fails to explicitly teach to set the position of the border at a position where the signal intensity in the profile changes drastically.
However, in the same field of endeavor, Rivard teaches to set the position of the border at a position ("Thus, in an edge detection system, once an image is acquired and a portion of this image is selected for analysis to identify an edge therein, a specific edge detection algorithm is applied by the computing unit to the selected portion." Col.8, Ln.56 - 67) where the signal intensity in the profile changes drastically ("… in a case where the intensity profile curve portion that represents the edge transition is relatively sharp, it may be desirable when locating the limits of the edge to further narrow these 
It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the edge detection as taught by Iwadate with the edge detection as taught by Rivard. Doing so would make it possible to identify an edge "for greater precision" (see Rivard; Col.17, Ln.66 - Col.18, Ln.18).

Regarding claim 10, Iwadate in view of Brau and Du teaches all claim limitations, as applied in claim 6, and Iwadate further teaches wherein the control unit ("… the operation console unit 3 includes the control unit {scan execution unit} 31, a data processing unit {signal processing unit} 32 …" [0052]) is further configured to, for each channel of the plurality of channels ("… generates an intensity profile with respect to the MR signal from each coil element acquired at Step ST1." [0092]):
combine the profiles of the selected channels to obtain a composite profile ("Then the MR signal received at the first coil element and the MR signal received at the second coil element are synthesized to generate a signal." [0102]); and
detect the edge of the first region at a position ("… first, the position za corresponding to the position of the region of interest, or the diaphragm 403, is determined … the position of the diaphragm 403 is detected in any one intensity profile using the edge detection method …" [0083]; "Then the position of the region of interest, such as the diaphragm, may be detected based on this synthesized signal." [0102]).
Iwadate fails to explicitly teach to detect the edge of the first region at a position where the signal strength in the composite profile changes drastically.

 It would have been prima facie obvious to one ordinary skilled in the art before the effective filing date of the invention to modify the edge detection as taught by Iwadate with the edge detection as taught by Rivard. Doing so would make it possible to identify an edge "for greater precision" (see Rivard; Col.17, Ln.66 - Col.18, Ln.18).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO SHENG whose telephone number is (571)272-8059. The examiner can normally be reached Monday to Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/CHAO SHENG/           Examiner, Art Unit 3793                                                                                                                                                                                             	
/ROCHELLE D TURCHEN/           Primary Examiner, Art Unit 3793